Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bani-Hashemi et al. (7,671,342) in view of Tago (6,025,598).
	Regarding claim 1, Bani-Hashemi teaches a radiation imaging apparatus comprising: a first imaging panel including a first sensor substrate including a center region and a peripheral region, and a first scintillator arranged in the center region; a second imaging panel including a second sensor substrate including a center region and a peripheral region, and a second scintillator arranged at the center region, the second imaging panel being arranged above the first imaging panel.

	Tago teaches a supporting base configured to support the first imaging panel upward; and a supporting member arranged below the peripheral region of the second sensor substrate so that a load acting on the peripheral region of the second sensor substrate downward is received by the supporting base.
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the elastic members of Tago with the detector of Bani-Hashemi in order to prevent damage to the detectors.
	Regarding claim 2, the combination of Bani-Hashemi and Tago further teaches the supporting member is arranged outside an outer edge of the first scintillator in a planar view with respect to an imaging surface of the first imaging panel. (Apparent from Tago Fig. 1, note location of items 5 and 14)
	Regarding claim 5, the combination of Bani-Hashemi and Tago further teaches the first imaging panel and the second imaging panel are arranged to position the first scintillator and the second sensor substrate between the first sensor substrate and the second scintillator. (Bani-Hashemi, Fig. 1)
	Regarding claim 6, the combination of Bani-Hashemi and Tago further teaches the supporting member is arranged to fill a region between the peripheral region of the first sensor substrate and the peripheral region of the second sensor substrate.  (Use of the elastic member of Tago with the device of Bani-Hashemi would introduce such elastic members between the layers of Bani-Hashemi, resulting in the claimed arrangement)
	Regarding claim 15, the combination of Bani-Hashemi and Tago further teaches the supporting member is made of a material containing at least one of a phenol resin, an epoxy region, a silicone resin, 
	Regarding claim 17, the combination of Bani-Hashemi and Tago further teaches in a planar view with respect to an imaging surface of the second imaging panel, the second imaging panel is rectangular, and the supporting member is arranged at each corner portion of the second imaging panel. (Tago, item 5 shown as a rectangle surrounding the imaging area is arranged at each corner portion, as well as at each edge portion.)
	Regarding claim 19, the combination of Bani-Hashemi and Tago further teaches a housing configured to contain the first imaging panel, the second imaging panel, the supporting base, and the supporting member, wherein the supporting base is fixed to a bottom surface portion of the housing. (Tago, Supporting base 4 is connected to housing 2 through mounting means 3.  Housing 2 is rigid and therefore the base is also connected to the bottom surface thereof.)
	Regarding claim 20, the combination of Bani-Hashemi and Tago further teaches an imaging system comprising: a radiation imaging apparatus defined in claim 1; and a radiation source configured to generate radiation (implied in any x-ray system is a generator configured to generate detectable radiation).
	Regarding claims 3 and 4, the relative dimensions of the parts of the claimed apparatus are generally insufficient to distinguish the claimed invention from the prior art of record.  See MPEP 2144.04(IV)(A)
	Regarding claim 16, claim 16 differs from the prior art of record only in terms of the shape of the components.  The detector o Bani-Hashemi (and Tago) is rectangular, leading to a rectangular peripheral portion.  Use of a round detector would result in an annular support around the peripheral portion.  As the shape of the detector is not significantly related to its function, it must be concluded that the shape of the detector is a matter of design choice.

	Claims 7-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bani-Hashemi in view of Tago and Yorkston (2008/0011960).
	Regarding claims 7-12, the combination of Bani-Hashemi and Tago lacks explicit teaching of the claimed orientations of the scintillator/photodetector pairs.
	Yorkston teaches, in addition to the front-front illumination type of Bani-Hashemi, back-back, front-back, and back-front orientations of the scintillator/photodetector pairs.
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use any of the various arrangements of Yorkston in the device of Bani-Hashemi and Tago as a matter of design choice.
	Regarding claim 18, the combination of Bani-Hashemi and Tago lacks explicit teaching of a filter member arranged between the first imaging panel and the second imaging panel and configured to absorb part of radiation passing through the second imaging panel, wherein the supporting member is arranged to cover at least part of a side surface of the filter member.
	Yorkston teaches a filter member arranged between the first imaging panel and the second imaging panel and configured to absorb part of radiation passing through the second imaging panel, wherein the supporting member is arranged to cover at least part of a side surface of the filter member. (Yorkston, any of filter 150, 250, etc.)
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate a filter as taught by Yorkston into the device of Bani-Hashemi and Tago in order to effectively separate the high energy channel from the low energy channel.
	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bani-Hashemi in view of Tago and Ota (2017/0325762)(earliest priority date May 16, 2016).

	Ota teaches the application of shock absorbing support members to cover the side of the sensor substrates (Ota, item 35).
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the supporting material of Oda to secure the sides of the device of Bani-Hashemi and Tago in order to laterally secure the detector. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884